DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 3, 5, 8, cancellation of claim 2, and newly added claim 11.
Claim Rejections - 35 USC § 112
The previous rejection to claim 5 under 35 USC 112, second paragraph, has been withdrawn in view of the amendment filed on 07/27/22.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “wherein the joint includes a first part contacting the first substrate, and a second part apart from the first substrate and intersecting with a normal to the second face, said second part being provided on both of opposite sides of the first part, and wherein the joint and the first substrate are attached together through an adhesive” in combination with the rest of the limitations as respectively recited in claims 1 and 8. In particular, Ban merely discloses the second part being provided on a side of the first part based on the current interpretation of Ban, but fails to disclose the second part being provided on both opposite sides of the first part. In addition, a newly cited prior art ADACHI et al. (EP3093934A1) in FIG. 14 discloses a similar joint (27) with a semi-circle shape comprising a first part (a lower part of the semi-circle) and a second part (upper parts of the semi-circle on both opposite sides of the first part), but fails to disclose the first part contacting the first substrate (11) due to an aperture (15x) formed between the first part and the first substrate. Therefore, claims 1 and 8 are allowable over the cited prior art and dependent claims 3-7 and 9-11 are also allowable as they directly or indirectly depend on claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828